Citation Nr: 0915847	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral 
testicular condition.

4.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1978.
 
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
bilateral hearing loss and assigned a noncompensable (zero 
percent) rating therefor; and denied service connection for 
tinnitus, a bilateral testicular condition and a low back 
condition.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Matters not on appeal

The record reflects that during 2007 the Veteran moved from 
Missouri to Minnesota.  In 2007 he filed two new claims with 
the St. Paul RO: (1) entitlement to service connection for 
headaches; and (2) entitlement to compensation under 
38 U.S.C. § 1151 for bilateral testicular condition.  

In a September 2008 decision, the St. Paul RO denied the 
claim of entitlement to service connection for headaches.  To 
the Board's knowledge, the Veteran has not disagreed with 
that decision.  That issue is therefore not currently in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The St. Paul RO sent the Veteran a letter dated September 26, 
2008, explaining that his claim of compensation pursuant to 
§ 1151 was inextricably intertwined with the claim of 
entitlement to service connection for a bilateral testicular 
condition, which was in appellate status, and that a decision 
could not be made by the RO on the § 1151 claim until the 
service connection claim was resolved by the Board.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  That issue is 
referred to the St. Louis RO for appropriate action.  


REMAND

For reasons expressed below, the Board finds that the issues 
on appeal must be remanded for additional evidentiary and 
procedural development.

The Veteran requested a Travel Board hearing in his April 
2006 substantive appeal (VA Form 9).  A Travel Board Hearing 
was scheduled for September 25, 2006 at the St. Louis RO.  
The Veteran failed to appear for that hearing.  

In June 2007, the Veteran requested another Travel Board 
hearing, contending that the notice of the September 2006 
hearing was not sent to his then current address.  This was 
essentially a motion for a new hearing.  Because the Veterans 
Law Judge 
who was to preside at the September 2006 hearing is no longer 
with the Board, the undersigned will rule on the Veteran's 
motion.

Review of the file reveals a telephone contact memorandum 
dated June 28, 2005, in which the Veteran informed the St. 
Louis RO of his new address in Jefferson City, Missouri.  
There is a handwritten note on the memorandum that indicates 
the Veteran's new address was not entered into VACOLS until 
September 18, 2006.  The August 24, 2006 letter notifying the 
Veteran of the September 25, 2006 hearing was sent to the 
Veteran's old address in Columbia, Missouri.  It therefore 
appears that he Veteran did not in fact receive notice of the 
September 2006 hearing.
Moreover, it appears that the Veteran, who was homeless at 
times and who has 
moved several times, was not aware of the scheduled hearing 
until June 2007. 

Based on this record, the Board finds that the Veteran has 
shown good cause for his failure to appear at the original 
hearing and his failure to file a timely request for 
postponement.  Thus, his motion for a new hearing date is 
granted.  A remand is required to schedule the Veteran for 
another Travel Board hearing at the St. Louis RO.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should contact the Veteran and his 
representative to verify his current 
address.  VBA should then schedule the 
Veteran for a hearing before a Veterans 
Law Judge at the St. Louis RO [unless he 
currently resides in a different RO's 
jurisdiction].  VBA should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




